                                     1

                                     2

                                     3

                                     4

                                     5

                                     6

                                     7

                                     8                           UNITED STATES DISTRICT COURT

                                     9                          EASTERN DISTRICT OF CALIFORNIA

                                    10
1936 University Avenue, Suite 350




                                    11
                                                                                 Case No. 2:16-CV-00148-KJM-EFB
      Berkeley, CA 94704
      RuyakCherian LLP




                                    12   ADVANCED STEEL RECOVERY,
                                         LLC,                                    ORDER GRANTING JOINT
                                    13
                                                                                 STIPULATION RE BRIEFING AND
                                    14             Plaintiff,                    HEARING SCHEDULE FOR
                                            v.                                   ANTICIPATED MOTIONS
                                    15
                                         X-BODY EQUIPMENT, INC.,
                                    16   JEWELL ATTACHMENTS, LLC,
                                    17
                                                  Defendants.
                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                     1          Plaintiff Advanced Steel Recovery, LLC and Defendants X-Body Equipment Inc. and

                                     2   Jewell Attachments, LLC hereby jointly stipulate as follows:

                                     3          On August 9, 2019, the Court issued its Claim Construction Order (ECF 101). The

                                     4   parties now have several motions they anticipate filing based upon entry of this Order.

                                     5   Defendants contemplate filing a motion for reconsideration of the Order as to collateral

                                     6   estoppel and regarding several claim terms, and the parties contemplate filing cross-motions on

                                     7   the priority date issue (Plaintiff alleges a priority date of June 13, 2008, while Defendants

                                     8   allege November 22, 2011).

                                     9          The parties have stipulated, and the Court hereby Orders. as follows:

                                    10          All such Motions by both parties will be filed by September 27, 2019.
1936 University Avenue, Suite 350




                                    11          The Oppositions by both parties will be filed by October 18, 2019.
      Berkeley, CA 94704
      RuyakCherian LLP




                                    12          The Replies by both parties will be filed by October 25, 2019.

                                    13          The hearing on these motions will take place on November 1, 2019 or as soon

                                    14   thereafter as the Court shall determine.

                                    15          SO ORDERED.

                                    16   DATED: September 6, 2019.

                                    17

                                    18

                                    19                                                      UNITED STATES DISTRICT JUDGE

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28

                                                                          1          CASE NO. 2:19-cv-01389-FMO-FFM
                                               ORDER GRANTING JOINT STIPULATION RE BRIEFING AND HEARING
                                                         SCHEDULE FOR ANTICIPATED MOTIONS
